Exhibit 10.14
STOCK APPRECIATION RIGHTS AWARD AGREEMENT
PURSUANT TO THE
MOOG INC. 2008 STOCK APPRECIATION RIGHTS PLAN
AWARD NO. ___
     This Stock Appreciation Rights Award Agreement evidences the grant of Stock
Appreciation Rights (“SARs”) pursuant to the Moog Inc. 2008 Stock Appreciation
Rights Plan. As used in this Agreement, the following terms will have the
meanings indicated:

         
Company:
  MOOG INC.    
 
       
 
       
Grantee:
       
 
         
Shares Covered:
  Class A Common Stock    
 
       
 
       
Number of Stock Appreciation Rights:
       
 
       
 
       
Agreement Date:
       
 
       
 
       
Grant Date:
       
 
       
 
       
Expiration Date:
       
 
       
 
       
Exercise Price Per SAR:
       
 
       
 
       
SARs Vesting Schedule:
  SARs covered by this Agreement vest and become exercisable as follows:    

                  Date First Exercisable   Number of SARs    
 
           
 
           
 
           
 
           
 
           
 
           

                          MOOG INC.    
 
               
Date:
      By:        
 
 
 
  Title:  
 
   
 
               
Date:
                                      GRANTEE    

1



--------------------------------------------------------------------------------



 



STOCK APPRECIATION RIGHTS AWARD AGREEMENT
     THIS STOCK APPRECIATION RIGHTS AWARD AGREEMENT is between Moog Inc., a New
York corporation (the “Company”), and the recipient (the “Grantee”) of the grant
of Stock Appreciation Rights in the Company (“SARs”).
     WHEREAS, the Company desires to carry out the purposes of the Moog Inc.
2008 Stock Appreciation Rights Plan (the “Plan”) by awarding to the Grantee SARs
in the Company.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the parties agree as
follows:
1. Grant of SARs.
The Company hereby grants SARs to the Grantee in the amount shown on the cover
page of this Agreement. This Award entitles the Grantee to exercise the SARs in
exchange for shares of Company Stock in the amount determined under Paragraph 9
below, subject to the terms and conditions set forth in this Award Agreement and
the Plan. The number of shares pertaining to the Award is subject to adjustment
in accordance with Section 4 of the Plan.
2. Incorporation of Plan.
This Award is subject to, and governed by, the terms and conditions of the Plan,
which are hereby incorporated by reference. In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail. Unless otherwise
defined in this Agreement, the terms used in this Agreement will have the same
defined meanings as in the Plan.
3. Exercise Price.
The exercise price for each SAR (the “Exercise Price”) granted under this Award
will be the amount shown on the cover page of this Agreement, which is the Fair
Market Value of a share of Company Stock on the Grant Date.
4. Vesting Schedule.
The SARs subject to this Award will vest and become exercisable in accordance
with the schedule shown on the cover page hereof, subject to the Grantee’s
continued Service through each vesting date. Upon the occurrence of any of the
following events or circumstances, this Award will immediately become 100%
vested and exercisable: death while employed by, or serving as a Director of,
the Company; Disability; Retirement; and a Change in Control.
5. Term of SARs.
The SARs granted under this Award will expire on the tenth anniversary of the
Grant Date, subject to earlier termination as provided in the Plan. The exercise
period of the SARs may be modified under the provisions of Section 6 of the
Plan.

2



--------------------------------------------------------------------------------



 



6. Termination of SARs.
The SARs will automatically terminate upon the earliest to occur of the
following:

  i.   The expiration date determined under Paragraph 5 above;     ii.   The
date 90 days after the Grantee’s Service terminates for any reason other than
death, Disability, Retirement, a Change in Control, or Cause;     iii.   The
date 24 months after the termination of the Grantee’s Service due to an
Acceleration Event, as provided in Section 6 of the Plan; or     iv.   The date
the Grantee’s Service is terminated for Cause.

In the event of the Grantee’s death, all remaining SARs may be exercised at any
time before the expiration or termination of the SARs, as determined above, by
the executors or administrators of the Grantee’s estate or by a person who
acquires the right to such exercise by will or by the laws of descent and
distribution, provided the requirements set forth in Section 7(c) of the Plan
are satisfied.
7. No Rights as a Stockholder.
Neither the Grantee nor any transferee has any rights as a stockholder with
respect to any shares covered by or relating to this Award until the date the
Grantee or transferee becomes the holder of record of the shares.
8. Exercise of SAR.
Each vested SAR will be exercisable at any time during the term of the SAR,
except that the SARs must be exercised in blocks of at least 100 SARs (unless
the exercise is for the entire remaining vested portion of this Award). The SARs
may be exercised by delivering notice to the Company’s principal office, no less
than one nor more than ten business days in advance of the effective date of the
proposed exercise. The notice must be signed by the Grantee and must specify the
number of SARs being exercised and the effective date of the exercise.
9. Benefit Upon Exercise.
Upon exercising all or any portion of this Award, the Grantee will receive
unrestricted, fully transferable shares of Company Stock equal in value to the
number of SARs exercised, multiplied by the difference between (i) the Fair
Market Value of a share of Company Stock on the exercise date, over (ii) the
Exercise Price of the SAR. This calculated value will be divided by the Fair
Market Value of a share of Company Stock on the exercise date to determine the
number of shares of Company Stock that the Grantee will receive on exercise,
subject to any withholding of shares pursuant to Paragraph 14 below. Fractional
share amounts will be settled in cash. Stock will be issued within one month of
the exercise date, or as soon as administratively feasible, if later.

3



--------------------------------------------------------------------------------



 



10. Nondisclosure Covenants.
The Grantee acknowledges that he or she has access to certain confidential,
proprietary, trade secret, or competition-sensitive Company information
(“Protected Information”). As partial consideration for this grant of SARs, the
Grantee agrees and covenants that he or she (1) will not make any unauthorized
disclosure of Protected Information; (2) will take all reasonable measures to
preserve and protect such Confidential Information from unauthorized disclosure,
removal or transmittal from Company premises; (3) will return all Protected
Information to the Company upon termination or upon request by management or the
Grantee’s supervisor; and (4) will treat such similar information submitted to
the Company by customers, vendors or Government entities in the same manner as
the Company’s Protected Information. Violation of this nondisclosure provision
will be grounds for the cancellation and forfeiture of this Award, in whole or
in part, as the Committee, in its sole discretion, may determine.
11. Non-Transferability.
Except as otherwise provided in Section 7 of the Plan, the SARs are not
transferable other than by will or the laws of descent and distribution, and the
SARs may be exercised during the Grantee’s lifetime only by the Grantee.
12. No Right to Employment.
The Grantee acknowledges that nothing in the Plan or this Agreement confers upon
the Grantee any right with respect to continued employment by the Company or
interferes in any way with the right of the Company, subject to the terms of any
separate employment agreement to the contrary, at any time to terminate the
Grantee’s employment or to increase or decrease the Grantee’s compensation.
13. Legal Compliance Restrictions.
If at any time the Company determines, in its discretion, that the listing,
registration or qualification of the SARs upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental
regulatory authority, is necessary or desirable as a condition of the exercise
of SARs under the Plan, these SARs may not be exercised unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make reasonable efforts to meet the requirements of any such state or federal
law or securities exchange and to obtain any such consent or approval of any
governmental authority.

4



--------------------------------------------------------------------------------



 



14. Withholding Taxes.
As a condition of this Award, the Grantee agrees to pay or make arrangements for
the payment to the Company of the amount of any taxes that the Company is
required by law to withhold with respect to the SARs. Payment will be due on the
date the Company is required to withhold such taxes. The Committee (or the Board
in the case of SARs granted to a non-employee director) may, in its discretion
in accordance with the Plan, permit the Grantee to satisfy the withholding
requirement by electing to have the Company withhold from delivery shares of
Company Stock having a value equal to the minimum amount of tax required to be
withheld or by permitting the Grantee to deliver to the Company shares of Common
Stock with a Fair Market Value equal to the amount required to be withheld.
15. Governing Law.
Except to the extent preempted by an applicable federal law, the Plan and this
Agreement will be construed and administered in accordance with the laws of the
State of New York, without reference to the principles of conflicts of laws
thereunder.
16. Binding Effect.
This Agreement is binding upon, and inures to the benefit of, the respective
successors, assigns, heirs, executors, administrators and guardians of the
parties covered by this Agreement.
17. Risks.
The Grantee is advised that the value of the SARs and the shares of Stock
acquired under the SARs will fluctuate as the trading price of the Stock
fluctuates. The Grantee exclusively accepts all risks associated with a decline
in the market price of Company Stock and all other risks associated with the
holding of shares of Stock. No amount will be paid to, or in respect of, the
Grantee to compensate for a downward fluctuation in the price of Company Stock,
nor will any other form of benefit be conferred upon, or in respect of, the
Grantee for such purpose.
18. Acceptance of Terms.
By accepting this Award, the Grantee expressly warrants that he or she has
received SARs representing shares of Company Stock under the Plan, and has
received, read and understands the Plan and this Agreement. The Grantee
understands that the Plan is discretionary in nature and may be modified,
suspended or terminated by the Company at any time.

5